DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/03/2022 and 12/26/2019 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because the term “derivative” in claim 1 is ill-defined and confusing. Claim 1 recites “an ethylene oxide adduct of tristyrylphenol, a derivative of the ethylene oxide adduct of tristyrylphenol, a polyalkylene glycol, and a derivative of the polyalkylene glycol.” Since the term “derivative” is not described with sufficient clarity in the application, it has an unbound scope. Why does the claim recite “a derivative of the polyalkylene glycol” and also recite an ethylene oxide adduct of tristyrylphenol and its derivative, both of which are specific examples of “a derivative of the polyalkylene glycol”? Further, if “a derivative of the polyalkylene glycol” includes anionic derivatives, the material A can be identical to the anionic dispersant, which would come in conflict with the weight ratios recited in dependent claims. Claims 2-14 depend from claim 1 but fail to remove the ambiguity and they are therefore indefinite as well.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The composition of claim 1 is not disclosed or rendered obvious by the prior art of record. The most relevant prior art is US 2019/0092953 A1 to Kagata et al., which discloses an ink composition comprising a dye selected from a group that includes C.I. Disperse Red 364 and a dispersion resin selected from a large group of diverse polymers, including styrene-maleic acid copolymer, which is a species of the compound of formula (2) in claim 1. However, there is not an obvious reason for one skilled in the art to modify Kagata’s ink composition to arrive at the claimed composition by selecting C.I. Disperse Red 364 and styrene-maleic acid copolymer and adding an anionic dispersant.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762